Citation Nr: 0432144	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, claimed as difficulties with eating, walking, and 
talking; a nervous condition; and memory problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service in the Merchant 
Marine from November 1944 to July 1945 and in the Marine 
Corps from October 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which 
found that new and material evidence had not been received to 
reopen a claim for service connection for residuals of head 
trauma.  Rating decisions in April 1947 had denied service 
connection for a speech disorder, eye condition, headaches, 
dizziness, and a nervous condition, claimed by the veteran as 
residuals of head trauma.  A March 2002 rating decision had 
also denied service connection for residuals of head trauma.

Regardless, this claim must be considered on the merits.  On 
November 23, 1977, Public Law 95-202 was enacted allowing for 
civilian service by Merchant Marines during World War II to 
be considered active military service if so certified by the 
Secretary of Defense.  See 38 C.F.R. § 3.7(x)(15).  Where a 
statute creates a new substantive right that did not exist at 
the time of a prior, final, unfavorable adjudication, a claim 
under the new statute is a new claim, asserting rights which 
did not exist at the time of the prior claim.  See Green v. 
Brown, 10 Vet. App. 111, 116 (1997); Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  
The denials of this claim in 1947 and in 2002 were based on 
incurrence during the veteran's Marine Corps service; the RO 
did not adjudicate, on the merits, entitlement to service 
connection for residuals of head trauma as incurred during 
recognized Merchant Marine service.  The claim for service 
connection based on Merchant Marine service is factually 
distinct from the prior claim, and, for this reason, the 
claim must be considered on the merits.  

On November 24, 2004, the Board granted the motion by the 
veteran's representative to advance this case on the Board's 
docket.




REMAND

The veteran maintains that he incurred head trauma in 1945 
and that he now has several disabilities as a result.  Any 
records for treatment while he was in the Merchant Marine 
would be maintained by the Public Health Service, and the 
Department of Health & Human Services has indicated that all 
records were destroyed after 50 years.

However, there are contemporaneous records that support the 
veteran's allegations.  Service medical records from his 
Marine Corps service show that he reported incurring head 
trauma in May 1945 with a period of unconsciousness.  He 
stated that he fell down a ladder while serving on a Merchant 
ship.  He was treated and hospitalized beginning in September 
1946 for disorder the Marine Corps concluded was  the result 
of that head injury-a speech disorder with inferiority 
complex.  Another 1946 record showed diagnosis of complex 
psychoneurosis, hysteria.  The service medical records also 
show complaints of lack of appetite, photophobia, being 
easily upset, and shakiness.  Findings on various treatment 
records included that he was tense, apprehensive, restless, 
showing emotional unrest, apathetic mood, considerable 
blocking, stuttering, and impaired judgment and insight.  

The current VA treatment records contain a computerized 
problem list showing diagnoses of a memory disorder in June 
2002 and anxiety in October 2002.  An October 2003 record 
shows complaints of anxiety and sleep disturbance. 

The Board concludes VA has a further duty to assist the 
veteran by providing a VA examination with a medical opinion 
as to the etiology of any current disorders, particularly the 
memory and anxiety disorders.  In light of the 
contemporaneous records supporting the veteran's allegation 
of incurrence of head trauma in May 1945, the abnormal 
complaints and findings shown during his subsequent Marine 
Corps service, and the current diagnoses and complaints shown 
in the VA treatment records, it is reasonable to provide the 
veteran a VA examination to see if he does, in fact, have any 
current disorder that is related to his military service in 
the Merchant Marine.

Furthermore, it is clear that relevant treatment records 
remain outstanding.  The RO obtained the veteran's medical 
records from the VA Medical Center at Bay Pines for treatment 
between May 2003 and August 2004.  However, the computerized 
problem list references diagnoses made in 2002, and the 
veteran noted in a November 2001 statement that he was 
undergoing testing at that facility.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for additional VA medical records 
must be made since it appears the evidence is not currently 
complete.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain a legible copy of the 
veteran's complete medical records from 
the VA Medical Center in Bay Pines for 
all treatment to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for appropriate VA 
examinations (psychiatric, neurological, 
and any other examination deemed 
warranted by the veteran's complaints).  
The claims file should be provided to the 
examiners for review in conjunction with 
the examinations.

After reviewing the file, each examiner 
should render an opinion as to whether 
the veteran currently has a chronic 
disorder (to include, but not limited to, 
anxiety or nervous problems, a memory 
disorder, a speech disorder, or 
neurological problems) that is at least 
as likely as not (i.e., at least a 50 
percent probability) related to head 
injury incurred during his Merchant 
Marine service.  Please see service 
medical records for Marine Corps service 
and the medical history, complaints, and 
abnormal findings noted therein.  

4.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If such action does not resolve 
the claim, a supplemental statement of 
the case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




